Citation Nr: 1138277	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-16 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976 and from August 1980 to August 1992.  He died in March 2008; the appellant claims benefits as his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied entitlement to the benefits sought on appeal.  The appellant appealed this decision to the Board, and the case was referred to the Board for appellate review.  The Board remanded the case for additional development in January 2011.  That development has been completed, and the case is now back before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained. 

2.  The Veteran's death certificate shows that he died in March 2008, and the immediate cause of death was listed as acute cardiopulmonary arrest due to or as a consequence of history of chronic obstructive pulmonary disease (COPD).  Morphine and tobacco use were also listed as significant conditions contributing to his death, but not resulting in acute cardiopulmonary arrest. 

3.  At the time of the Veteran's death, service connection had been established for herniated nucleus pulposus L5-S1, chondromalacia patella with chronic medial collateral ligament strain and history of meniscectomy, left foot drop with radiculopathy associated with herniated nucleus pulposus, and status post pilondial cyst excision. 

4.  The Veteran's acute cardiopulmonary arrest and/or COPD has not been shown to have been causally or etiologically related to service and the morphine taken for his service-connected disabilities was not a principal or contributory cause of the Veteran's death. 


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. § 1110, 1103, 1131, 1310 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.300, 3.303, 3.307, 3.309, 3.311, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the details of the application submitted.  Although there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing compliant notice.

In this case, the RO provided the appellant with notice in a May 2008 letter, which was prior to the initial decision denying the claim in July 2008.  However, this letter was incomplete in that it failed to address the evidence and information needed to substantiate the appellant's claim based upon a disability that was not service-connected.  It also failed to inform the appellant regarding effective dates.  As such, the Appeals Management Center (AMC) sent the appellant corrective notice in March 2011.  The March 2011 letter informed the appellant that the Veteran was service-connected for herniated nucleus pulposus L5-S1, chondromalacia patella with chronic medial collateral ligament strain and history of meniscectomy, left foot drop with radiculopathy associated with herniated nucleus pulposus, and status post pilondial cyst excision.  The letter stated that the appellant needed to submit evidence that showed a service-connected disability was the primary or contributory cause of the Veteran's death.  The letter also informed the appellant of the information and evidence needed to substantiate a claim based on a disability that has not been service connected.  The letter outlined VA and the appellant's respective duties for providing evidence.  The letter also contained the relevant effective date provisions.  Although the notice was provided after the initial adjudication of the claim in July 2008, the claim was subsequently readjudicated in an August 2011 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Additionally, the April 2009 statement of the case (SOC) provided the appellant with the pertinent regulations and notified her of the reasons for the denial of her application.

In addition, the RO and AMC notified the appellant in the notice letter about the information and evidence that VA will seek to provide.  In particular, the notice letters indicated that reasonable efforts would be made to help her obtain evidence necessary to support her claim and that VA was requesting all records held by Federal agencies, including service treatment records, military records, and VA medical records.  The May 2008 letter also informed the appellant that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on her claim. 

The RO also informed the appellant about the information and evidence that she was expected to provide.  Specifically, the May 2008 and March 2011 letters notified the appellant that she must provide enough information about the Veteran's records so that they could be requested from the agency or person that has them.  The March 2011 letter further stated that it was the appellant's responsibility to ensure that VA received all requested records that are not in the possession of a Federal department or agency. 

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  A copy of the Veteran's death certificate has also been obtained and associated with the claims file.  While the terminal treatment records from O.M.C. are not of record, the Board notes that the March 2011 notice letter specifically requests that the appellant sign and return authorization and consent to release information forms so that VA may obtain them.  In response to the March 2011 letter, the appellant, through her representative, sent a VA Form 21-4138 dated in April 2011, which indicates that the Veteran only received medical care from the VA Medical Center (VAMC) in Cincinnati and all records should be available there.  Attached to the form was a copy of the death certificate and the coroner's report.  Subsequently, in August 2011, the appellant sent another letter, along with a copy of the August 2011 SSOC, which states that the Veteran was prescribed several different medications at the time of his death.  They were high dosages and were for his knee surgeries, his lower back problems, and his sciatic nerve problems.  She never completed an authorization and consent to release information form so that VA could obtain the terminal treatment records from O.M.C., nor did she submit those private treatment records herself.  

In April 2011, a VA medical opinion was obtained to address the claim for the cause of the Veteran's death.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed more fully below, the Board finds that the April 2011 VA opinion obtained in this case is adequate, as it is predicated on a reading of the medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record and addressed the questions presented in January 2011 Board remand, and provides a complete rationale for the opinions stated, relying on and citing to the records reviewed and references medical literature.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its January 2011 remand.  Specifically, the January 2011 Board remand instructed the RO to send the appellant an authorized release form so that should could authorize VA to obtain the medical records surrounding the Veteran's death in March 2008 at O.M.C.  Additionally, the remand instructed the RO to send the appellant a letter regarding the information and evidence required to substantiate the claim pursuant to Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  Finally, RO was to obtain a VA medical opinion from an appropriate specialist in order to determine whether the Veteran's morphine treatment contributed to the Veteran's death.  As noted above, the March 2011 letter complies with the remand directives.  Although the appellant failed to fill out and return the authorization and consent to release information forms, the RO complied with the instructions by informing her to do so and sending her the forms.  Finally, the Board finds that the RO has complied with the Board's instructions and that the April 2011 VA medical opinion report substantially complies with the Board's January 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).



LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent." However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  As reflected above, the certificate of death indicates that the Veteran died in March 2008.  The immediate cause of death was acute cardiopulmonary arrest due to or as a consequence of COPD.  Other significant conditions contributing to his death but not resulting in the underlying cause were morphine and tobacco use.

The appellant contends that the Veteran's service-connected low back, knee and sciatic nerve disabilities required him to use morphine, which contributed to cause his death.  Specifically, in an April 2011 VA Form 21-4138, the appellant, through her representative, argued that the Veteran had been prescribed and was taking morphine for over a year before his death.  He was taking 240 mg of morphine and 60 mg of hydrocodone per day.  It was further argued that this combination of medications was likely very demanding on the Veteran's heart.  Such prescription drugs placed an extreme strain on his heart and lungs, ultimately resulting in his death.  In sum, the appellant asserts that although the Veteran's service-connected conditions did not cause his death, the medications taken for those service-connected conditions were a major contributing factor to his death.

At the time of his death, the Veteran was service-connected for herniated nucleus pulposus L5-S1, chondromalacia patella with chronic medial collateral ligament strain and history of meniscectomy, left foot drop with radiculopathy associated with herniated nucleus pulposus, and status post pilondial cyst excision.  The evidence does not show that the Veteran's service-connected disorders at the time of his death were either a principal or contributory cause of his death.  The Veteran was not service-connected at the time of his death for acute cardiopulmonary arrest or COPD.  He also was not service-connected for tobacco use or morphine use.  However, the medical evidence reflects that he was taking morphine as prescribed for his service-connected low back, knee, and sciatic nerve disabilities.  Despite this fact, and as explained in further detail below, such morphine use was not a principal or contributory cause of the Veteran's death.

The medical evidence of record contains a January 2008 VA treatment record which reflects that the Veteran's prescription medications included, but were not limited to, chlorpheniramine maleate, hydrocodone 5/acetaminophen, mirtazapine, morphine sulfate, nortriptyline, and venlafaxine.

A March 2008 VA pulmonary diagnostic study consult is also of record.  The consult reflects the Veteran's complaints that sometimes he does not sleep at all, and that sometimes he will sleep for an hour and not return to sleep.  He was very drowsy during the interview.  He was noted to be on multiple medications, including chlorpheniramine, mirtazapine, hydrocodone and nortriptyline.  Chest X-ray studies revealed partial resolution of previously described nodular opacities in the left lower lobe, likely representing a resolving infectious or inflammatory process.  A three to six month interval follow-up appointment for resolution was recommended.  The diagnostic impression was obstructive sleep apnea/narcolepsy.  He was noted to have a history of severe sleep disorder, difficulty falling asleep and maintaining sleep, and problems falling asleep while driving.  A sleep study with CPAP titration was recommended.  

A March 2009 VA medical opinion report notes that, after reviewing the claims file, medical records, history and examination findings, as well as results of diagnostic testing and medical literature, the examiner opined that the Veteran's death is less likely as not caused by or a result of medication taken for his service-connected conditions.  The examiner indicated that the medical literature shows that morphine is given for analgesia in chronic pain situations; dosages of morphine vary and are determined by relief of pain without undue side effects.  Side effects of morphine are drowsiness.  Morphine is often given in cardiac arrest to relax the heart and relieve pain.  The examiner noted that there was no cardiac work-up of record which might show the state of the Veteran's heart at the time of death in order to determine possible coronary artery disease or abnormal heart rhythm.  Spirometry showed moderate COPD for which the Veteran was prescribed several inhalers.  The examiner also stated that the medical evidence of record shows several reports of drowsiness in 2007-2008, which were reported by the Veteran's medical providers.  Recommendations were made to decrease the Veteran's medications, including his pain medications, in order to decrease the drowsiness.  This was discussed with the Veteran.  However, this does not appear to have taken place because there are several instances noted in the medical records where the Veteran admitted to taking more than the recommended doses for pain relief.  As such, the examiner determined that he could not state without doubt whether the Veteran's medications caused his death when they appear not to have been taken as directed.  

In April 2011 a different VA examiner (a Board certified neurologist) reviewed the claims file, to include all medical records, the death certificate and all evidence of the Veteran's use of morphine for treatment of his service-connected disabilities, in order to provide an opinion as to whether it is at least as likely as not that the Veteran's morphine treatment for his service-connected disabilities was a contributory cause of the Veteran's death.  The examiner noted that the Veteran's past medical history is significant for chronic mycotic otitis externa, hearing loss, tinnitus, cellulitis of trunk, acute otitis externa, COPD, pilondial cyst without abscess, joint pain upper arm, postlaminectomy syndrome of lumbar region, degeneration of lumbar of lumbosacral intervertebral disc, chronic low back pain back ache, knee arthralgia, knee injury, myalgia, tremor, depressive disorder, sleep disturbances, pain disorder associated with psychological factors, thyroid nodule, tobacco use disorder, and vasomotor rhinitis.  

The April 2011 VA examiner repeated the March 2009 VA examiner's narrative indicating that there were several notations of drowsiness in 2007-2008 reported by medical providers, along with recommendations to decrease the Veteran's medications.  Although this was discussed by the Veteran and his medical providers, it does not appear that the Veteran complied in reducing the doses.  Several instances in the medical records reflect the Veteran's admission that he took more than the recommended doses for pain relief.  

The examiner further noted that the Veteran had a sleep study consult done on March 13, 2008, just two days before his death.  He was diagnosed with obstructive sleep apnea/narcolepsy and was noted to have had a history of severe sleep disorder.  The examiner noted that the sleep disorder diagnosis, made just two days prior to the Veteran's death, has never been considered in the conversation regarding the Veteran's death.  Obstructive sleep apnea, according to the examiner, is now recognized as one of the major causes of morbidity and mortality from myocardial infarction and stroke.  In this regard, there is a big push among both primary care and specialty physicians to get patients such as the Veteran properly treated with CPAP or other appropriate methods of treatment for their obstructive sleep apnea.  

The examiner stated that it is much less than 50 percent probable that the Veteran's morphine played a role in his death.  The examiner reasoned that the Veteran was such a long time user of narcotics that he was highly tolerant of such medications.  The examiner opined that the Veteran was on appropriate treatment at the pain clinic of the Cincinnati VA Medical Center, using many non-narcotic pain medications in addition to narcotic medications.  The examiner noted that the Veteran had frequent urine drug checks and passed all drug tests appropriately.  Although there is no drug screen provided by the hospital at the time of his death, the examiner concluded that the fact that the Veteran never failed a drug screen throughout the time of his treatment in the pain clinic makes the possibility that he was overusing his medication just at the time of his death highly unlikely.  

The examiner opined that what is likely is that the Veteran presented at an emergency room at a small regional hospital, where he was not known to the hospital staff, with what appears at first glance to be a fairly high dose of morphine.  As such, morphine was listed on his death certificate.  However, the examiner concluded that morphine was not a major contributor or even a minor contributor to the Veteran's death.  The examiner also pointed out that the Veteran's physician's notations about the Veteran's drowsiness (noted by the March 2009 VA examiner) were more likely than not secondary to the Veteran's undiagnosed and untreated obstructive sleep apnea, and not due to his morphine/narcotics use at all (because he was so tolerant of these medications).  

The medical evidence of record weighs against the appellant's claim that the morphine prescribed and taken by the Veteran for his service-connected disabilities contributed to cause his death.  In this regard, the only competent medical opinion with a fully supported rationale of record is against the claim.  The April 2011 VA examiner thoroughly reviewed the claims file, to include a detailed account of the March 2009 examiner's report, the drug test results during the Veteran's life, the March 2008 VA sleep consult, and via the remand language, the appellant's contentions.  After reviewing all of this information and evidence, the examiner opined against the claim, and provided sound reasoning for the opinion.  Specifically, the examiner stated that it is less than 50 percent probable that Veteran's use of morphine caused the Veteran's death.  The examiner further stated that the Veteran's use of morphine did not play even a minor role in the his death.  The examiner reasoned that the Veteran was tolerant of narcotics, he never failed a single drug test during his lifetime, making it highly unlikely that he would have failed at the time of his death, and his drowsiness was more likely than not related to his sleep apnea, which was diagnosed just two days before his death.  Sleep apnea, according to the April 2011 examiner, is currently recognized as being an important factor involved in morbidity and mortality due to myocardial infarction and stroke.  The examiner noted that there was no cardiac work up at the time of the Veteran's death showing any cardiac disorder.  As such, the examiner has appropriately supported her opinion.

The Board recognizes that the death certificate itself lists morphine use as a significant condition contributing to death but not resulting in the underlying cause.  However, the Board must weigh the differing medical evidence of record.  The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

In this regard, the April 2011 VA examiner's explanation of why morphine was likely listed on the death certificate, as well as the supporting rationale provided for the opinion against the claim, are more probative and weigh more heavily against the claim than the mere fact that morphine was listed on the death certificate weighs in favor of the claim.  Notably, the April 2011 VA examiner opined that the Veteran presented to the emergency room at a small regional hospital where he was not known to the staff.  He had only received treatment for his service-connected disabilities, and thus his morphine prescriptions, through the pain clinic at a VAMC.  The fact that the hospital staff did not know the Veteran caused the April 2011 VA examiner to understand why they would feel that the Veteran had a high level of morphine in his system, thus listing it on the death certificate as a significant condition contributing to death but not resulting in the underlying cause.  An autopsy was not done and the appellant failed to supply VA with a signed and dated authorization and consent to release information so that the terminal treatment records at the small regional hospital (O.M.C.) could be obtained and considered in conjunction with the claim.  Therefore, based upon the record, the Board finds that the April 2011 VA examiner's opinion explaining why morphine was not even a contributory cause of death is of more probative value than the mere listing of morphine on the death certificate as a significant condition contributing to death but not resulting in the underlying cause.  Specifically, it was based upon a review of the entire medical record and is based upon sound reasoning that is adequately supported by the evidence of record and medical literature.

The coroner's report provides little additional information in that it is duplicative of the information and evidence already of record.  Specifically, it notes the immediate cause of death as acute cardiopulmonary arrest, which was due to or as a consequence of history of COPD.  It was further noted that the death was natural, an autopsy was not done, there had been tobacco use, and toxicology report was positive for morphine, chlorpheniramine, vanlafaxine, nortriptyline, mirtazapine, hydrocodone, and opiates (all medications prescribed and noted in the VA treatment records).  

While the Board is sympathetic to the appellant's contentions, the Board notes that it must initially evaluate the competency of lay evidence.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson 21 Vet. App. 303, 309 (2007).  A lay person is competent to describe what they observe.  However, they do not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, in this instance, the appellant cannot provide a competent opinion regarding causation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  In this case, the Board finds that the appellant's statements are outweighed by the medical evidence, and that the competent medical evidence shows that the Veteran's use of morphine did not contribute in even a minor way to cause the Veteran's death.

In sum, the death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The competent, credible evidence of record shows that it is less likely than not that the Veteran's use of morphine as prescribed for his service-connected disabilities is a principal or contributory cause of the Veteran's death.  Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


